United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1858
Issued: February 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 21, 2014 appellant filed a timely appeal from an April 9, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a lumbar condition in the performance of duty.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By order issued December 21,
2012, the Board remanded the case to OWCP to combine File No. xxxxxx618 with the present
2

1

5 U.S.C. § 8101 et seq.

2

Docket No. 12-1385 (issued December 21, 2012).

claim. The Board noted that OWCP considered evidence from File No. xxxxxx618 relevant to
the low back in its March 2, 2012 decision under File No. xxxxxx042 denying appellant’s claim
for a lumbar condition. The law and facts of the case as set forth in the Board’s prior order are
incorporated by reference.
On June 8, 2011 appellant, then a 54-year-old clerk, filed an occupational disease (Form
CA-2) claim alleging that, on or before September 8, 2008, he sustained lumbosacral radiculitis,
bulging lumbar discs, and sciatic nerve conditions due to repetitive heavy lifting, pushing, and
pulling at work.3 He was on full duty at the time he filed the claim, and continued to perform
lifting, pushing, and pulling as required by his position. In associated statements, appellant
stated that he first noticed lumbar pain in 1994 when the employing establishment switched to a
different type of container. He did not seek medical treatment until September 2008. Appellant
described a 2010 hospitalization for lumbar pain, treated with intravenous morphine. He noted
that he used sick leave for absences related to his back pain and had not claimed wage-loss
compensation.
In a June 15, 2011 letter, OWCP advised appellant of the type of additional evidence
needed to establish his claim, including a report from his attending physician diagnosing a
medical condition, and explaining how the identified work factors would have caused that
condition. It afforded him 30 days to submit such evidence.
In response, appellant submitted a July 1, 2011 report from Dr. Joshua D. Sussman, an
attending Board-certified physiatrist, who noted treating appellant from September 22, 2008
onward for lumbosacral radiculitis. A lumbar magnetic resonance imaging (MRI) scan
performed on December 2, 2008 revealed bulging discs at L3-4, L4-5, and L5-S1,
neuroforaminal stenosis from L3 through S1, with bilateral facet hypertrophy throughout the
lumbar spine. A May 5, 2010 MRI scan showed increased disc bulges and stenosis. Epidural
injections administered in 2010 improved appellant’s symptoms. Dr. Sussman opined that
appellant’s degenerative disc disease and lumbar degenerative joint disease were exacerbated by
an altered activity pattern at work.
By decision dated September 8, 2011, OWCP denied appellant’s claim for a lumbar
condition as causal relationship had not been established. It accepted that he performed
repetitive heavy lifting, pushing, and pulling at work. OWCP found, however, that the medical
evidence did not explain how and why those work factors would cause the diagnosed lumbar
conditions.
In a September 22, 2011 letter, appellant requested an oral hearing, held telephonically on
January 3, 2012. At the hearing, he asserted that he experienced increased back pain when the
employing establishment changed container types to a wire bin that weighed 400 pounds when
empty. Appellant alleged that he did not have sufficient help when working the bundle sorter
and the supervisors did not assign additional workers to handle the mail volume. At the close of
the proceeding, the hearing representative gave him a detailed explanation of the type of medical
evidence needed to establish his claim, with descriptions of any prior injuries, findings on
3

Appellant also submitted a CA-2 form signed by him on October 15, 2009. Appellant’s supervisor signed the
form on June 8, 2011.

2

examination, a description of the duties that caused or contributed to the diagnosed condition,
and detailed rationale explaining how and why those factors would cause the claimed condition.
Following the hearing, the hearing representative reviewed medical evidence from File
No. xxxxxx618.4 In chart notes from October 31, 2008 to September 19, 2011, Dr. Sussman
noted worsening bilateral lumbar radiculopathy, symptomatically relieved by epidural steroid
injections. In a January 9, 2012 note, he related appellant’s belief that his lumbar pain was
related to repetitive bending, grabbing, and lifting heavy mail sacks at work from 1994 through
2005. Appellant was hospitalized for sciatica from April 1 to 5, 2010.5 He received lumbar
acupuncture on five occasions from April 29 to June 7, 2010.
By decision dated and finalized March 2, 2012, an OWCP hearing representative
affirmed OWCP’s September 8, 2011 decision denying appellant’s occupational disease claim.
He found that the medical evidence did not contain sufficient rationale supporting a
pathophysiologic causal relationship between the accepted work factors of repetitive heavy
lifting, pushing, and pulling, and the diagnosed lumbar conditions.
Pursuant to the Board’s December 21, 2012 order setting aside the March 2, 2012
decision and remanding the case for doubling of appellant’s two claim files, OWCP combined
File No. xxxxxx042 and File No. xxxxxx618 on January 28, 2013.
By decision dated June 26, 2013, OWCP denied appellant’s occupational disease claim
on the grounds that causal relationship was not established. It found that the medical evidence in
both File Nos. xxxxxx618 and xxxxxx042, did not contain sufficient explanation supporting a
link between the accepted work factors and the claimed lumbar condition.
In a July 24, 2013 letter postmarked on July 26, 2013, appellant requested an oral
hearing, held telephonically on February 24, 2014. At the hearing, he reiterated his belief that
heavy lifting, pushing, and pulling at work beginning in 1994 caused the lumbar conditions
diagnosed by Dr. Sussman. Appellant submitted a September 25, 2013 report from Dr. Sussman,
in which the physician noted reviewing a 1980 job description requiring pushing and pulling
greater than 400 pounds, and repetitive lifting greater than 30 pounds. Dr. Sussman opined that
it was “more likely than not [appellant’s] degree of lumbar spine disc disease and arthritis are
directly related to repetitive stress and strain he endured as an employee of the [employing
establishment] over these last 33 years.”
By decision dated and finalized April 9, 2014, an OWCP hearing representative affirmed
OWCP’s June 26, 2013 decision, finding that Dr. Sussman did not provide sufficient rationale
supporting causal relationship to meet appellant’s burden of proof.

4

Following the Board’s December 21, 2012 order, OWCP imaged the reports considered by the hearing
representative into the case record. To preserve the chronologic sequence of documents in the case record, OWCP
used January 27, 2012 as the imaging date.
5

The record contains fragments of chart notes from appellant’s hospitalization. These documents do not appear
to address causal relationship.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.8 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship is generally
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medial certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.9
ANALYSIS
Appellant claimed that he sustained lumbosacral radiculitis, bulging lumbar discs, and
sciatic nerve conditions due to heavy lifting, pushing, and pulling at work from 1994 through
2005. He continued to perform these duties through the time he filed his claim on June 8, 2011.
OWCP denied the claim on the grounds that the medical evidence of record did not contain
sufficient rationale supporting a causal relationship between the accepted work factors of heavy
lifting, pulling, and pushing and the claimed lumbar conditions.
In support of his claim, appellant submitted reports from Dr. Sussman, an attending
Board-certified physiatrist, who treated appellant for lumbosacral radiculitis from
September 2008 through September 2013. Dr. Sussman addressed causal relationship in several
6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

20 C.F.R. § 10.5(q).

9

Solomon Polen, 51 ECAB 341 (2000).

4

reports. On July 1, 2011 he diagnosed worsening lumbar disc bulges and degenerative disc
disease throughout the lumbar spine, exacerbated by an altered activity pattern at work.
However, Dr. Sussman did not specify the date of such alteration, describe the job duties
involved, or explain the medical reasons that these duties would cause or aggravate a lumbar
condition. In a January 9, 2012 note, he repeated appellant’s belief that lifting at work caused his
back conditions, but Dr. Sussman provided no independent opinion. Dr. Sussman did not
provide a reasoned explanation of the pathophysiologic mechanisms whereby the accepted work
factors would cause the claimed lumbar conditions. Therefore, his opinion is insufficient to meet
appellant’s burden of proof.10
On September 25, 2013 Dr. Sussman reviewed a 1980 job description and opined that
“more likely than not [appellant’s] degree of lumbar spine disc disease and arthritis are directly
related to repetitive stress and strain he endured as an employee of the [employing establishment]
over these last 33 years.” The equivocal nature of this opinion diminishes its probative value.11
Dr. Sussman has failed to provide a reasoned medical opinion of how appellant’s stipulated
duties caused or aggravated the appellant’s lumbar spine condition.
OWCP advised appellant in a June 15, 2011 letter and at the January 3, 2012 hearing of
the necessity of submitting a report from his attending physician explaining with sufficient
rationale to establish causal relationship between the accepted work factors and the claimed
lumbar spine conditions. However, appellant did not submit such evidence. Therefore, OWCP’s
April 9, 2014 decision was proper under the law and circumstances of this case.
On appeal, appellant contended that he performed his job honorably and efficiently
despite several injuries, including right carpal tunnel syndrome, cervical disc surgery, and
multiple hernia repairs. He explained that he continued to work in pain as there was no light
duty available. Appellant mentioned an upcoming spinal surgery to replace three discs and insert
stabilizing rods. The Board notes that OWCP’s decisions denying his occupational disease claim
do not indicate any misconduct or dereliction of duty. The Board does not have jurisdiction on
the present appeal over medical conditions other than lumbar disc disease, radiculitis, and
sciatica as claimed under File No. xxxxxx042. As stated above, the medical evidence of record
is insufficient to establish that lifting, pulling, and pushing at work caused the claimed lumbar
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a lumbar spine
condition in the performance of duty as alleged.

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

Ricky S. Storms, 52 ECAB 349 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 9, 2014 is affirmed.
Issued: February 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

